DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/13/2019, 1/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  There is no “second component” found in the Specification.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second component” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites in part “wherein the antenna base has a portion closer to a second component than the antenna electrode”.  The Examiner notes there is no “second component” shown in the drawings.  The Specification does not use the term “second component” and there is no “first component” found in the application.  There is a description of a “second hand” but the Examiner does not believe the second hand is the second component.  The Examiner interprets a second component to be any other component.  Dependent claims 8-10 do not clarify and are likewise rejected.
Claim 14 recites the limitation “the any other watch components ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites in part “wherein the any other watch components comprise a dial trim ring disposed between the watch glass and the movement, the watch glass, a dial disposed between the watch glass and the movement, the case, and the movement, and wherein the dial trim ring is closer to the watch glass than the antenna body”.  The wording is confusing.  The Examiner item matched the components.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (US 2014/0086020), hereinafter Fujisawa, in view of Liu et al., (US 2017/0033439), hereinafter Liu.

Regarding claim 1 Fujisawa discloses a radio-controlled watch (Fig. 3, at 100), comprising: a watch glass (Fig. 3, at 84); a case (Fig. 3, at 80), into which the watch glass is fitted; a movement (Fig. 3, at 30) disposed inside the case; and an antenna body (Fig. 3, at 40; Fig. 5A, at 415; paragraph 0068), at least a part of which is disposed between the watch glass and the movement (Fig. 3, at 40 is between 84 and 30) and at least part of which is also disposed along an inner periphery of the case (Fig. 5A, at 415), the antenna body including: an antenna electrode (Fig. 5C, at 44); and an antenna base (Fig. 5C, at 404) having a surface on which the antenna electrode is disposed (Fig. 5C, at 404 and 44).
Fujisawa does not explicitly disclose wherein the antenna base having a permittivity higher than a permittivity of other components around the antenna body.
Liu suggests wherein the antenna base having a permittivity higher than a permittivity of other components around the antenna body (paragraphs 0026-0027).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the watch disclosed by Fujisawa in accordance with the teaching of Liu regarding permittivity of components in the watch in order to improve the antenna efficiency (Liu, paragraph 0026).

    PNG
    media_image1.png
    605
    472
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    583
    415
    media_image2.png
    Greyscale



	Regarding claim 2 Fujisawa as modified does not explicitly disclose the radio-controlled watch according to claim 1, wherein the permittivity of the antenna base is higher than permittivity of other components disposed within a distance equal to or less than 1/20 of a reception wavelength away from the antenna body.
Liu teaches varying the permittivity of components of a watch to improve antenna efficiency (paragraphs 0026-0027).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the permittivity of the antenna base is higher than permittivity of other components disposed within a distance equal to or less than 1/20 of a reception wavelength away from the antenna body, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Liu teaches varying the permittivity of components of a watch to improve antenna efficiency (paragraphs 0026-0027), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Regarding claim 3 Fujisawa as modified does not explicitly disclose the radio-controlled watch according to claim 1, wherein the permittivity of the antenna base is more than twice the permittivity of the other components.
 	Liu teaches varying the permittivity of components of a watch to improve antenna efficiency (paragraphs 0026-0027).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the permittivity of the antenna base is more than twice the permittivity of the other components, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Liu teaches varying the permittivity of components of a watch to improve antenna efficiency (paragraphs 0026-0027), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Regarding claim 4 Fujisawa as modified does not explicitly disclose the radio-controlled watch according to claim 1, wherein the permittivity of the antenna base is higher than the permittivity of other components disposed between the watch glass and the movement.
 	Liu teaches varying the permittivity of components of a watch to improve antenna efficiency (paragraphs 0026-0027).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the permittivity of the antenna base is higher than the permittivity of other components disposed between the watch glass and the movement, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Liu teaches varying the permittivity of components of a watch to improve antenna efficiency (paragraphs 0026-0027), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Regarding claim 5 Fujisawa as modified does not explicitly disclose the radio-controlled watch according to claim 1, wherein the permittivity of the antenna base is higher than permittivity of other components adjacent to the antenna body.
 	Liu teaches varying the permittivity of components of a watch to improve antenna efficiency (paragraphs 0026-0027).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the permittivity of the antenna base is higher than permittivity of other components adjacent to the antenna body, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Liu teaches varying the permittivity of components of a watch to improve antenna efficiency (paragraphs 0026-0027), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 6 Fujisawa further discloses the radio-controlled watch according to claim 1, wherein one of the other components is opposed to at least a part of the antenna electrode (Fig. 3A, at 25).

Regarding claim 7 Fujisawa as best understood further discloses the radio-controlled watch according to claim 1, wherein the antenna base has a portion closer to a second component than the antenna electrode (Fig. 3B, at 401 is closer to 401 than 44).

Regarding claim 14 Fujisawa as best understood further discloses the radio-controlled watch according to claim 1, wherein the any other watch components comprise a dial trim ring (Fig. 3, at 83) disposed between the watch glass and the movement, the watch glass (Fig. 3, at 84), a dial (Fig. 3, at 13a-13c) disposed between the watch glass and the movement, the case (Fig. 3, at 80), and the movement (Fig. 3, at 30), and wherein the dial trim ring is closer to the watch glass than the antenna body (Fig. 3, at 83 is closer to 84 than 40).
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Liu as applied to claim 1 above, and further in view of Toshio (US 2017/0040701), hereinafter Toshio.

Regarding claim 12 Fujisawa as modified does not explicitly discloses the radio-controlled watch according to claim 1, further comprising: a dial trim ring disposed between the watch glass and the movement, the antenna body being disposed between the dial trim ring and the watch glass.
Toshio discloses a dial trim ring (Fig. 1A and 1B, at 53) disposed between the watch glass (Fig. 1A and 1B, at 2) and the movement (Fig. 1A and 1B, at 4, 41, and 42), the antenna body being disposed between the dial trim ring and the watch glass (Fig. 1A and 1B, at 31 is between 53 and 2; paragraph 0056).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic timepiece disclosed by Fujisawa in accordance with the teaching of Toshio regarding dial trim rings in order to provide a communication device, an electronic timepiece, and an antenna device that include a high-performance antenna that does not increase the size or thickness of the device housing (Toshio, paragraph 0007).

    PNG
    media_image3.png
    1177
    849
    media_image3.png
    Greyscale



Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim 8, patentability exists, at least in part, with the claimed features of wherein the antenna base has one of a recess and a plurality of protrusions, and wherein the antenna electrode is disposed inside the recess, or disposed adjacent to the plurality of protrusions.  
 	Fujisawa and Liu are all cited as teaching some elements of the claimed invention including a radio-controlled watch, a watch glass, a case, a movement, an antenna body, an antenna electrode, and an antenna base.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding dependent claim 11, patentability exists, at least in part, with the claimed features of a protective component having elasticity, the protective component being disposed on the movement side of the antenna body.  
 	Fujisawa and Liu are all cited as teaching some elements of the claimed invention including a radio-controlled watch, a watch glass, a case, a movement, an antenna body, an antenna electrode, and an antenna base.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 13, patentability exists, at least in part, with the claimed features of wherein the dial trim ring has a recess in a surface thereof on a side of the watch glass, and wherein the antenna body is disposed in the recess.  
 	Fujisawa and Liu are all cited as teaching some elements of the claimed invention including a radio-controlled watch, a watch glass, a case, a movement, an antenna body, an antenna electrode, and an antenna base.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion

 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845